                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE:                                         )
                                               )
JOHN MICHAEL CHAIN,                            )
                                               )
            Debtor,                            )
____________________________________

RONALD V. DELL and LISA DELL,                  )
                                               )       2:17cv1592
                       Plaintiffs,             )       (Bankruptcy Case No. 14-23630-GLT)
                                               )       (Adversary Proceeding No. 17-02219-GLT)
               v.                              )       Electronic Filing
                                               )
JOHN CHAIN,                                    )
                                               )
                       Defendant.              )


                                             OPINION

       Plaintiffs commenced this personal injury action in Court of Common Pleas of

Westmoreland County seeking redress for injuries sustained by Ronald Dell when he assertedly

fell as a result of a decaying step on stairs leading to an apartment that plaintiffs occupied as

tenants. The originally named defendant, John Chain, removed this action to the United States

Bankruptcy Court for the Western District of Pennsylvania based on the contention that the

action was "related to" his prior petition in bankruptcy court. Presently before the court is a

motion to dismiss by recently joined defendant, Charles O. Zebley, Jr., who served as the

bankruptcy trustee. For the reasons set forth below, the motion will be denied.

       On November 30, 2017, a status conference was held before the Bankruptcy Court

wherein defendant Chain inquired about adding the trustee to this action as a co-defendant. The
Bankruptcy Court did not further address this inquiry and entered a Memorandum Order on

December 7, 2017, referring the action to this court as an adversary proceeding.

       Plaintiff then sought clarification from the Bankruptcy Court regarding the automatic stay

imposed by 11 U.S.C. § 362. The Bankruptcy Court held a hearing on March 22, 2018, and

thereafter entered a memorandum order lifting the stay to permit plaintiffs to pursue their action

to recover “from any available proceeds of the Debtor's liability insurance policies and not from

his personal assets involved in the . . . bankruptcy action.”

       Following the Bankruptcy Court’s lifting of the stay, plaintiffs filed with this court a

motion to remand to state court on the premise that any stay had been lifted and without the

trustee being named as a defendant, they were entitled to have the matter remanded. Defendant

Chain filed a motion to join trustee Zebley as a defendant and sought to invoke the protections

afforded by the "Barton doctrine." Plaintiffs’ motion was denied "without prejudice to plaintiffs

renewing [their] motion in the event the potential for joining the trustee as a defendant

definitively has been eliminated from the case." Defendant Chain's motion was denied "without

prejudice to plaintiffs seeking leave to amend their complaint to add the trustee as a defendant

and/or debtor/defendant John Chain pursuing an action over against the trustee as permitted by

Federal Rule of Civil Procedure 14."

       On February 22, 2019, plaintiffs filed an amended complaint naming Zebley as a

defendant. The instant motion to dismiss followed.

       It is well-settled that in reviewing a motion to dismiss under Federal Rule of Civil

Procedure 12(b)(6) "[t]he applicable standard of review requires the court to accept as true all

allegations in the complaint and all reasonable inferences that can be drawn therefrom, and view

them in the light most favorable to the non-moving party." Rocks v. City of Philadelphia, 868

                                                  2
F.2d 644, 645 (3d Cir. 1989). Under the Supreme Court's decision in Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 561 (2007), dismissal of a complaint pursuant to Rule 12(b)(6) is

proper only where the averments of the complaint plausibly fail to raise directly or inferentially

the material elements necessary to obtain relief under a viable legal theory of recovery. Id. at

544. In other words, the allegations of the complaint must be grounded in enough of a factual

basis to move the claim from the realm of mere possibility to one that shows entitlement by

presenting "a claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 570).

       "A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Id. In contrast, pleading facts that only offer "'labels or conclusions' or 'a formulaic recitation of

the elements of a cause of action will not do,'" nor will advancing only factual allegations that

are "'merely consistent with' a defendant's liability." Id. Similarly, tendering only "naked

assertions" that are devoid of "further factual enhancement" falls short of presenting sufficient

factual content to permit an inference that what has been presented is more than a mere

possibility of misconduct. Id. at 1949-50; see also Twombly, 550 U.S. at 563 n. 8 (A complaint

states a claim where its factual averments sufficiently raise a "'reasonably founded hope that the

[discovery] process will reveal relevant evidence' to support the claim.") (quoting Dura

Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336, 347 (2005) & Blue Chip Stamps v. Manor Drug

Stores, 421 U.S. 723, 741 (1975)); accord Morse v. Lower Merion School Dist., 132 F.3d 902,

906 (3d Cir. 1997) (a court need not credit "bald assertions" or "legal conclusions" in assessing a

motion to dismiss) (citing with approval Charles Alan Wright & Arthur R. Miller, FEDERAL

PRACTICE AND PROCEDURE § 1357 (2d ed. 1997) ("courts, when examining 12(b)(6) motions,

                                                   3
have rejected 'legal conclusions,' 'unsupported conclusions,' 'unwarranted inferences,'

'unwarranted deductions,' 'footless conclusions of law,' or 'sweeping legal conclusions cast in the

form of factual allegations.'").

       This is not to be understood as imposing a probability standard at the pleading stage.

Iqbal, 556 U.S. at 678 ("'The plausibility standard is not akin to a 'probability requirement,' but it

asks for more than a sheer possibility that a defendant has acted unlawfully.'"); Phillips v. County

of Allegheny, 515 F.3d 224, 235 (3d Cir. 2008) (same). Instead, "[t]he Supreme Court's

Twombly formulation of the pleading standard can be summed up thus: 'stating ... a claim

requires a complaint with enough factual matter (taken as true) to suggest the required element ...

[and provides] enough facts to raise a reasonable expectation that discovery will reveal evidence

of the necessary element.'" Phillips, 515 F.3d at 235; see also Wilkerson v. New Media

Technology Charter School Inc., 522 F.3d 315, 321 (3d Cir. 2008) ("'The complaint must state

'enough facts to raise a reasonable expectation that discovery will reveal evidence of the

necessary element.'") (quoting Phillips, 515 F.3d at 235) (citations omitted). "Once a claim has

been stated adequately, it may be supported by showing any set of facts consistent with the

allegations in the complaint." Twombly, 550 U.S. at 563.

       The facts read in the light most favorable to plaintiffs are as follows. Plaintiffs leased an

apartment as tenants at 218 Pittsburgh Street, Scottdale, Pennsylvania. Amended Complaint at

¶¶ 6, 10. On March 25, 2016, plaintiff Ronald Dell was traversing the stairway to his apartment

when his cane broke through a wooden step that had been decaying for some time. Amended

Complaint at ¶¶ 11, 12. As a result, he slipped and/or otherwise lost his balance and fell down

the stairway. Amended Complaint at ¶ 12. He suffered an array of injuries, including but not



                                                  4
limited to a closed head injury, headaches, back spasms, and bruising and pain in his right

abdomen and extremities. Amended Complaint at ¶ 13.

       Plaintiffs initially rented the apartment from defendant Chain. Thereafter, Chain filed a

petition in bankruptcy pursuant to Chapter 11. The proceeding was converted to Chapter 7 on

September 18, 2015. At that juncture, all of Chain’s property was converted into a bankruptcy

estate. Zebley was appointed as the Chapter 7 trustee to administer the estate.

       At a meeting of creditors on October 16, 2015, the secured creditor of the building in

which plaintiffs’ apartment is located, Scottdale Bank, and Zebley as the Chapter 7 trustee,

agreed that Zebley would manage the ongoing operations of the building until it and other

property could be sold and distributed. The trustee did not abandon the interest of the debtor in

this and other real estate coming into the estate and continued to manage the property in an effort

to liquidate it for the benefit of the creditors. The trustee sold the property on November 10,

2016. See In re: John Michael Chain (Bkrtcy Case No. 14-23630) at Doc. No.s 194 (Meeting of

Creditors to be held on 10/16/2015), 285 (October 4, 2016, Amended Motion to Sell Property

Free and Clear of Liens) & 296 Order of November 10, 2016, granting 285 and Confirming Sale

of Real Property Free and Clear of Liens and Encumbrances).

       Against this backdrop, Defendant Zebley makes two arguments in support of dismissal.

First, this court assertedly lacks subject matter jurisdiction over this action because the Barton

doctrine prohibits a trustee from being sued for administrative acts without leave from the

bankruptcy court, which plaintiffs did not obtain; and the exception under 28 U.S.C. § 959(a)

does not apply. Second, Zebley contends that this action is barred by the statute of limitations

under Pa. C.S. § 5524(2), as he was named in this action nearly a year after the limitations period

had run.

                                                  5
       Plaintiffs’ response likewise is two-fold. First, they contend this court has jurisdiction

because Zebley was carrying on business on the premises where and when the accident occurred,

so the exception under § 959(a) applies and the Barton doctrine does not. Second, the statute of

limitations purportedly does not prevent them from adding defendant Zebley to their lawsuit, as

their Amended Complaint relates back to the original complaint under Rule 15(c).

       Plaintiffs’ Amended Complaint adequately pleads facts that plausibly establish this

court’s jurisdiction based on the exception to the Barton doctrine, and therefore, leave of court

was not required. Under the Barton doctrine, a court lacks “jurisdiction, without leave of the

court by which the receiver was appointed, to entertain a suit against him for a cause of action . .

. based on his negligence or that of his servants in the performance of their duty in respect of [the

property administered by the receiver.]” Barton v. Barbour, 104 U.S. 126 (1881). Section

959(a) establishes an exception to the Barton doctrine. It provides:

           Trustees, receivers or managers of any property, including debtors in
           possession, may be sued, without leave of the court appointing them, with
           respect to any of their acts or transactions in carrying on business
           connected with such property. Such actions shall be subject to the general
           equity power of such court so far as the same may be necessary to the ends of
           justice, but this shall not deprive a litigant of his right to trial by jury.

28 U.S.C. § 959(a) (emphasis added).

       Carrying on business “only cover[s] acts or transactions in conducting the debtor's

business in the ordinary sense of the words or in pursuing that business as an operating

enterprise.” Seaman Paper Co. of Massachusetts, Inc. v. Polsky, 537 F. Supp. 2d. 233, 238 (D.

Mass. 2007). It does not include an operation where the business by the debtor is no longer

conducted. In re Globe Bldg. Materials, Inc., 345 B.R. 619 (N.D. Ind. 2006). Thus, the business

must make ongoing use of the property of the bankruptcy estate. In re Kashani, 190 B.R. 875

(9th Cir BAP 1995).
                                                  6
       Courts have distinguished between the activities of the trustee in “carrying on business

connected with such property” and the administration of assets, for which a trustee may not be

sued. More specifically, “[a]ctions taken in the mere continuous administration of property

under order of the court do not constitute an ‘act’ or ‘transaction’ in carrying on business

connected with the estate under [§ 959(a)].” Muratore v. Darr, 375 F.3d 140, 144 (1st Cir.

2004). In this regard suit is not permitted against a trustee for performing tasks incident to the

“consolidation, preservation, and liquidation of estate assets.” Phoenician Mediterranean Villa,

LLC v. Swope, 554 B.R. 747, 756 (W.D. Pa. 2016), aff'd sub nom Phoenician Mediterranean

Villa, LLC v. Swope (In re J & S Props., LLC), 2017 U.S. App. LEXIS 18726 (3d Cir. Pa., Sept.

28, 2017). If tasks are necessarily incident to the administration of assets, then § 959 does not

apply and leave from the appointing court is required before filing against the trustee. In re

VistaCare Group, LLC, 678 F.3d 218, 227 (3d Cir. 2012).

       Moreover, it has become clear that the exception to the Barton doctrine is meant to apply

in precisely the type of case alleged here. Specifically, courts have recognized the exception to §

959(a) “is intended to permit actions redressing torts committed in furtherance of the debtor’s

business, such as the common situation of a negligence claim in a slip and fall case where a

bankruptcy trustee, for example, conducted a retail store.” Hutchins v. Shatz, Schwartz and

Fentin, P.C., 494 B.R. 108 (D. Mass. 2013) (citations omitted); c.f. In re Allied Sign Co, Inc.,

280 B.R. 688 (Bkrtcy S.D. Ala. 2001) (holding that cataloging the progress of the debtor’s

financial status was a court (as opposed to a business) activity, even though the extracted

information permitted the debtor to carry on its business).

       Here, plaintiffs assert that defendant Zebley was negligent in maintaining the premises

for the operation of the rental business, as required for the exception to the Barton doctrine to

                                                  7
apply. Plaintiffs specifically aver that while defendant Zebley was acting as the trustee, he

leased, operated, owned, possessed, controlled, managed and maintained the premises where the

accident occurred. The record further reflects that this carrying on of business on the premises

occurred for approximately six months, including on the date of the accident. These alleged

activities extend beyond the mere administration of property, or tasks incident to consolidating,

preserving or liquidating the assets. They raise a sufficient inference that defendant Zebley

carried on an ongoing rental business connected with the premises for nearly half a year after his

appointment as trustee.

       In short, plaintiffs’ negligence and loss of consortium claims fit squarely within the

exception to the Barton doctrine that Congress enacted. Because the exception to applies, this

court has jurisdiction over this action. Consequently, defendant Zebley’s motion to dismiss on

this ground will be denied.

      Second, plaintiffs’ cause of action is not barred by the statute of limitations because their

Amended Complaint relates back to their original complaint. Under 42 Pa. C.S.A. § 5524(2), the

statute of limitations for a negligence claim in Pennsylvania is two years.

      “The statute of limitations begins to run when the cause of action accrues.” Douglas v.

Joseph, 656 F. App’x 602, 605 (3d Cir. 2016) (citing Fine v. Checcio, 870 A.2d 850, 857 (Pa.

2005)). This occurs when “the plaintiff could have first maintained the action to a successful

conclusion.” Kapil v. Ass'n of Pa. State Coll. & Univ. Faculties, 470 A.2d 482, 485 (Pa. 1983).

      With respect to the propriety of motions to dismiss based upon a limitation period having

expired, the law of this jurisdiction permits a limitations defense to be raised by a Rule 12(b)(6)

motion “only if ‘the time alleged in the statement of a claim shows that the cause of action has

not been brought within the statute of limitations.’” Robinson v. Johnson, 313 F.3d 128, 135 (3d

                                                 8
Cir. 2002) (quoting Hanna v. U.S. Veterans' Admin. Hosp., 514 F.2d 1092, 1094 (3d Cir. 1975)

(footnote omitted)); accord Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014). “If the bar is

not apparent on the face of the complaint, then it may not afford the basis for a dismissal of the

complaint under Rule 12(b)(6).” Robinson, 313 F.3d at 135 (quoting Bethel v. Jendoco Constr.

Corp., 570 F.2d 1168, 1174 (3d Cir.1978)); Schmidt, 770 F.3d at 249 (Because the applicability

of the statute of limitations usually involves questions of fact for the jury, if the statutory bar is

not apparent on the face of the complaint, then it may not afford the basis for a dismissal under

Rule 12(b)(6)). Additionally, it is not incumbent upon the plaintiff to anticipate the limitations

defense and plead all facts necessary to defeat it. Buttolph v. PrimeCare Med. Inc., 2018 U.S.

App. LEXIS 26636, *3 (3d Cir. Sept. 19, 2018) (citing Stephens v. Clash, 796 F.3d 281, 288 (3d

Cir. 2015)).

        Here, the alleged incident forming the basis for plaintiffs’ negligence claim—the

accident, occurred on March 25, 2016. Plaintiffs filed their original complaint on September 8,

2017, which is within the two-year statute of limitations.

        Zebley argues that he was not formally named in this action until February 22, 2019,

approximately a year after the statute of limitations had run. However, the statutory bar is not

apparent from the face of plaintiffs’ Amended Complaint, as augmented by the record before the

court, because it alleges/contains facts that, if assumed true, are sufficient to support a finding

that the Amended Complaint relates back to the original complaint under Federal Rule of Civil

Procedure 15(c)(1).

        Rule 15(c)(1) provides that amendments relate back to the date of the original pleading

when:

        (A) the law that provides the applicable statute of limitations allows relation back;

                                                   9
       (B) the amendment asserts a claim or defense that arose out of the conduct,
       transaction, or occurrence set out—or attempted to be set out—in the original
       pleading; or
       (C) the amendment changes the party or the naming of the party against whom a
       claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period provided
       by Rule 4(m) for serving the summons and complaint, the party to be brought in
       by amendment:
               (i) received such notice of the action that it will not be prejudiced in
               defending on the merits; and
               (ii) knew or should have known that the action would have been brought
               against it, but for a mistake concerning the proper party's identity.

Fed. R. Civ. Pro. 15(c)(1); see also Feldman v. Am. Asset Fin., LLC, 534 B.R. 627, 637 (E.D.

Pa. 2015) (Rule 15(c) is to be read in the disjunctive).

       The inquiry at hand is whether the requirements for relation back under Rule 15(c)(1)(C)

are met. In order for a claim to relate back under subsection (c), the requirement for Rule

15(c)(1)(B) must be present and “all three conditions specified in Rule 15(c)[(1)(C)] must be

satisfied.” Nelson v. County of Allegheny, 60 F.3d 1010, 1014 (3d Cir. 1995); accord Singletary

v. Pa. Depart. of Corrections, 266 F.3d 186, 193 (3d Cir. 2001). Plaintiffs have satisfied these

requirements.

       First, plaintiffs sufficiently plead facts to establish that the Amended Complaint and

original complaint arise out of the same incident. Rule 15(c)(1)(B)’s “arising out of”

requirement focuses on “whether the ‘amendment asserts a claim or defense that arose out of the

conduct, transaction or occurrence set out . . . in the original complaint,’ not whether the ‘legal

inquiry’ of both claims are identical.” Feldman v. Am. Asset Fin., LLC, 534 B.R. 627, 632 (E.D.

Pa. 2015). Thus, the focus is on “whether there is a ‘common core of operative facts uniting the

original and newly asserted claims.’” Id. (citing Mayle v. Felix, 545 U.S. 644, 659 (2005).

       Here, plaintiffs’ Amended Complaint arose out of the same accident that formed the basis

for their original action against Chain. Ronald Dell allegedly fell due to a decaying step on the

                                                 10
premises on March 25, 2016, which provides the common core of operative facts. Because it is

reasonable to infer that these core facts unite plaintiffs’ claims against defendant Chain and

Zebley, plaintiffs’ complaints arose out of the same occurrence.

        Second, the record sufficiently establishes that defendant Zebley received notice of the

action and is not prejudiced in defending on the merits. It is well-settled that formal notice is not

required. Rule 15 Notes of Advisory Committee on Rules—1966 Amendment; see also

Advanced Power Systems, Inc. v. Hi-Tech Systems, Inc., 801 F. Supp. 1450, 1456 (E.D. Pa.

1992). In this regard, “notice may be actual, constructive or imputed.” Hargrove v. City of

Philadelphia, 1994 U.S. Dist. LEXIS 10820, *10, 1994 WL 410567 (E.D. Pa. Aug. 5, 1994)

(citing Heinly v. Queen, 146 F.R.D. 102, 106 (E.D. Pa. 1993); Kinnally v. Bell of Pennsylvania,

748 F. Supp. 1136, 1141 (E.D. Pa. 1990) (holding that Rule 15(c) can be satisfied “where a party

who has some reason to expect his potential involvement as a defendant hears of the

commencement of litigation through some informal means”). Moreover, “[n]otice may be

imputed to parties added after the limitations period expired ‘when the original and added parties

are so closely related in business or other activities that it is fair to presume the added parties

learned of the institution of the action shortly after it was commenced.’” Advanced Power

Systems, 801 F. Supp. at 1456 (citations omitted).

        Here, it appears that Zebley had both actual and imputed notice of the action. Zebley was

served with notice of a status conference pertaining to the action immediately after it was

removed to the Bankruptcy Court. The action involved an injury on property under his

management at the time. It is therefore reasonable to infer that he received actual notice of

plaintiffs’ claims.



                                                  11
       Additionally, Zebley served as trustee for defendant Chain’s bankruptcy estate. This

gave him control over the premises before and at the time the accident occurred. The bankruptcy

court also conducted conferences and proceedings on the proper administration of the claims

arising from the accident. Zebley’s control of the premises and presumptive awareness of the

bankruptcy court’s undertakings support a reasonable inference that Zebley had imputed notice.

       Third, the record contains adequate facts to establish the mistake element because Zebley

and defendant Chain had a close debtor-trustee relationship. Mistake “is not limited to cases of

misnamed or misdescribed parties,[but] is widely-understood to allow the addition of new parties

that were never originally named or described.” Heinly, 146 F.R.D. at 107. Mistake “is satisfied

when the original party and the added party have a close identity of interests.” Advanced Power

Systems, 801 F. Supp. at 1457 (citations omitted). Thus, “courts have typically resisted a narrow

reading of the mistake element and allowed the addition of responsible individual defendants

when plaintiff simply made an error in legal judgment or form in suing only [one party].” Id.

(citing Kinnally, 748 F. Supp. at 1136).

       Here, the record contains facts to establish sufficiently that Zebley and Chain had a close

relationship. Chain owned and managed the premises from the filing of his original petition

through the conversion of the proceeding to Chapter 7. Zebley then took control of the premises

as trustee and carried on business there, including when the alleged incident occurred. As a

result, Zebley allegedly knew or should have known that the action would have been brought

against him, but for an error in legal judgment in determining the proper party’s identity, even if

there was no misnomer. Thus, the mistake element is met.

       Finally, the record includes facts showing the mistake and notice elements were satisfied

within the required time period. Under Rule 15(c)(1)(C), the amending party must fulfill these

                                                12
requirements within the time period specified by Rule 4(m)—90 days. See also Fed. R. Civ. P.

Rule 15 Committee Notes on Rules—2015 Amendment (noting that “[t]he presumptive time for

serving a defendant [has been] reduced from 120 days to 90 days”).

       Here, plaintiffs had 90 days after filing their original complaint on September 8, 2017 to

fulfill these requirements, which was December 7, 2017. Zebley received actual and imputed

notice no later than November 30, 2017, which is within the 90-day timeframe. Consequently,

the time requirement was met.

       Plaintiffs’ Amended Complaint arises out of the same occurrence as the original

complaint. Because Zebley had timely notice of the action before he was named, he will not be

prejudiced in defending on the merits. It follows that plaintiff’s amended complaint relates back

to the filing of the original complaint and this action is not barred by the statute of limitations.

Thus, Zebley’s motion to dismiss on that ground will be denied as well.

       For the reasons set forth above, defendant Zebley’s motion to dismiss will be denied. An

appropriate order will follow.

Date: March , 2020

                                                       s/David Stewart Cercone
                                                       David Stewart Cercone
                                                       Senior United States District Judge

cc:    Emerald N. Williams, Esquire
       Michael E. Megrey, Esquire
       Richard G. Talarico, Esquire
       David A. Colecchia, Esquire
       (Via CM/ECF Electronic Mail)

       Scottdale Bank and Trust
       150 Pittsburgh Street
       Scottdale, PA 15683
       (Via First Class Mail)


                                                  13
